DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species VIII, Figs. 19-20, a protection system having a furrow shield which is an angled wheel, in the reply filed on 1/11/2021 is acknowledged.
Applicant has indicated claims 1-20 as being drawn to the elected species, it is noted that there were 23 original claims and claims 11, 17 and 23 have been canceled.  However, claims 2-6, 8, 10, 12-16, and 18-22 are clearly drawn to non-elected species.  Furthermore, the limitation of claim 1 which recites “a trench protection system comprising at least one of an adjustable row cleaner and/or a shield,” will be read as “a trench protection system comprising a shield.”

11 and 17 not rejected
Drawings
Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
In [007], line 3, the comma after “shield” should be a period.
In [052], line 8, “is” should be “in.”
In [075], line 1, “FIG. 11” is the improper figure.
In [076], line 3, “28” should be “20.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bassett (U.S. 2014/0216771).
Regarding claim 1, Bassett discloses (Fig. 2-4) an agricultural planter comprising: a plurality of row units ([0035], lines 5-6), each row unit comprising: one or more opening discs (218); one or more 
Regarding claim 9, Bassett discloses (Fig. 2) that the shield (220) is constructed and arranged to roll along a ground surface.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milne (U.S. 2002/0056407).  
Regarding Claim 1 Milne discloses (Fig. 2-3) an agricultural planter comprising: a plurality of row units (11; [0033], lines 4-5), each row unit comprising: one or more opening discs (14); one or more gauge wheels (17); one or more closing discs (19); and a trench protection system comprising a shield (not shown but described in [0024]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Milne in view of Umemoto.  Milne discloses the elements of claim 1 as described above, but does not disclose any structure of the shield.  Umemoto teaches (Fig. 1-2) a deflector (63; Col. 9, lines 5-6), wherein the deflector is angled away from trailing implements (Col. 7, lines 32-36).
Since Milne teaches that a shield may be arranged behind an opening disc to protect an open furrow from debris and Umemoto teaches a deflector which functions as a shield for clearing debris from a planting row, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to dispose a deflector following the opening disc and leading the closing disc of Milne in order to provide such debris shielding.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haapala (U.S. 4,359,104) furrow cover and firmer.
Kopecky (U.S. 4,417,530) packing wheels (37) that shield furrows.
Gardner (U.S. 4,878,443) planter trash guard.
Schwitters (U.S. 5,074,227) v-shaped shoe (112).
Bergere (U.S. 2003/0183141) v-shaped plates (15).
Thompson (U.S. 2004/0139895) packing wheel (20) that shields furrows.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/I.A.N./Examiner, Art Unit 3671